IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00053-CV

DAVID B. CANTU,
                                                           Appellant
v.

ENRIQUE M. CARRIZALES
AND WILIBARDO GARCIA,
                                                           Appellees



                          From the 414th District Court
                            McLennan County, Texas
                           Trial Court No. 2010-4404-5


                                      ORDER


      Appellee Wilibardo Garcia has filed a “Notice of Automatic Stay.” The Notice

states that Garcia’s insurer, Santa Fe Auto Insurance Company, has been placed into

receivership by the State of Texas and that the receivership proceeding operates as a

stay of this appeal. See TEX. INS. CODE ANN. § 443.008(d) (West Supp. 2012).

      Attached to the Notice is an “Order Appointing Rehabilitator and Permanent

Injunction,” entered on March 8, 2013 in Cause No. D-1-GV-13-00020 in the 419th
District Court of Travis County, styled The State of Texas v. Santa Fe Auto Insurance

Company. Paragraph 5.2 of the Order states:

        An automatic stay is in effect with respect to actions against any insured
        of Defendant for which Defendant is liable under a policy of insurance, or
        is obligated to defend such insured, pursuant to TEX. INS. CODE ANN. §
        443.008(d). Such stay shall continue for 90 days after the date of this
        Order, or such further time as ordered by this Court.

        Therefore, and as a result of this stay, this appeal and all appellate deadlines are

suspended for 90 days after March 8, 2013, or such further time as ordered by the 419th

District Court. A period that began to run and had not expired at the time this appeal

was suspended begins anew when this appeal is reinstated. A document filed by a

party while this appeal is suspended will be deemed filed on the same day, but after,

the Court reinstates this appeal and will not be considered ineffective because it was

filed while this appeal was suspended.

        It is the parties’ responsibility to notify this Court if the automatic stay is lifted or

modified in a manner that will allow this appeal to proceed. This appeal will be

reinstated upon proper motion showing that the stay has been lifted or modified.

        No later than 14 days after the expiration of the 90-day stay, Appellant is

directed to file a status report on the automatic stay in the receivership proceeding. The

status report, which may be in letter format, should include information pertaining to

whether the automatic stay has been extended by further order of the 419th District

Court in the receivership proceeding.


                                                    PER CURIAM


Cantu v. Carrizales                                                                        Page 2
Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed April 11, 2013
Do not publish




Cantu v. Carrizales                     Page 3